The appellee sued the appellants for the value of cotton on which she had a deed of trust, and which was *Page 652 
delivered by the grower thereof to the appellants, by whom it was sold and the proceeds applied to a debt due by the grower to the appellant Citizens' Bank  Trust Company, which was secured by a deed of trust on property prior in time to the appellee's deed of trust.
The question for decision is simply whether the description in the Citizens' Bank  Trust Company's deed of trust covers this cotton. That deed of trust conveys certain land in Humphreys county, Mississippi, "together with the entire interest of the grantor or grantors herein, or any of them, now owned and hereafter acquired, in any and all of the crops of cotton, corn, cottonseed, hay and any and all other agricultural products grown and to be grown by said grantor or grantors, or any of them, and by any and all tenants, sharehands, laborers and other employees of said grantor or grantors, or any of them during the year 1928, on any and all of the above described premises, and elsewhere in said county and together with all the rents, issues and profits arising from or growing out of any and all of the above described property."
Because of the use of the words "and elsewhere in said county," the description of the property conveyed covers all of the crops of cotton, corn, cottonseed, etc., grown by the grantor, etc., during the year 1928 in Humphreys county, Mississippi, and is therefore free from uncertainty and is valid. Wasson v. Connor,54 Miss. 351; Russell v. Stevens, 70 Miss. 685, 12 So. 830.
Reversed, and cause dismissed. *Page 653